Exhibit 10.33
Executive Retention Agreement


This Executive Retention Agreement (the "Agreement") is effective as
of  December 2007 (the "Effective Date"), by and between T.L.V. Kumar (the
"Executive"), and Kinetic Concepts, Inc. ("KCI" or the "Company") (together the
"Parties").


RECITALS


WHEREAS, the Executive has accepted employment with KCI UK Holdings (one of the
Company’s subsidiaries) as President, EMEA and has significant strategic and
management responsibilities necessary to the continued successful operation of
the Company’s business;


WHEREAS, the Board of Directors of the Company (the "Board") has determined that
it is in the best interests of the Company and its stockholders to assure that
the Company will have the continued dedication and objectivity of the Executive;


WHEREAS, the Board believes that it is imperative to provide the Executive with
certain severance benefits upon the Executive’s termination of employment under
the circumstances described herein that provide the Executive with the financial
incentive and encouragement necessary to remain with the Company on a long-term
basis.


NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
Parties agree as follows:


1. Term of Agreement.  The Company and the Executive agree that this Agreement
will be in effect from the Effective Date until the termination of the
Executive's employment with the Company as set forth in Section 2 herein.
 
2. At-Will Employment.  While this Agreement is in effect, the Executive's
employment with the Company shall continue to be at-will and, as such, may be
terminated by the Executive or the Company at any time, for any reason and with
or without advance notice, subject to the Company's severance obligations set
forth herein.
 
3. Definition of Terms.  The following terms referred to in this Agreement shall
have the following meanings:
 
(a) Change in Control.  A Change in Control means the first to occur of any one
of the following events: (i) consummation of any sale, lease, exchange, or other
disposition (in one transaction or a series of related transactions) of all or
substantially all of the assets of the Company (together with the assets of the
Company's direct and indirect subsidiaries) to any Person or group of related
Persons, as that term is used in Section 13(d) of the Exchange Act (a "Group"),
together with any affiliates thereof; or (ii) any Person or Group becomes the
"beneficial owner" (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of Shares representing more than 50% of the aggregate voting
power of the issued and outstanding stock entitled to vote in the election of
directors of the Company; or (iii) the shareholders of the Company approve a
plan of complete liquidation or dissolution of the Company.
 
(b) Qualifying Termination.  A "Qualifying Termination" shall mean the
Executive's (i) termination of employment by the Company without "Cause;" or
(ii) the Executive's resignation from employment for "Good Reason."
 
(c) Cause.  "Cause" shall mean conduct involving one or more of the
following:  (i) the substantial and continuing failure of the Executive to
render services to the Company or any subsidiary or affiliate in accordance with
the Executive’s obligations and position with the Company, subsidiary or
affiliate; provided that the Company or any subsidiary or affiliate provides the
Executive with adequate notice of such failure and, if such failure is capable
of cure, the Executive fails to cure such failure within 30 days of the notice;
(ii) dishonesty, gross negligence, or breach of fiduciary duty; (iii) the
Executive's indictment of, conviction of, or no contest plea to, an act of
theft, fraud or embezzlement; (iv) the commission of a felony; or (v) a material
breach of the terms of an agreement between the Executive and the Company or any
subsidiary or affiliate on the other hand or a material breach of any Company
policy.
 
(d) Good Reason.  "Good Reason" shall mean one or more of the following:  (i)
the material reduction of Executive’s duties and/or responsibilities, which is
not cured within 30 days after the Executive provides written notice to the
Company; provided, however, it shall not be considered Good Reason if, upon or
following a Change in Control, the Executive's duties and responsibilities
remain the same as those prior to the Change in Control but the Executive's
title and/or reporting relationship is changed; (ii) the material reduction of
Executive's base salary, other than across-the-board decreases in base salary
applicable to all executive officers of the Company; or (iii) the relocation of
the Executive to a business location in excess of fifty (50) miles from the
Company’s headquarters in San Antonio.
 
(e) Disability.  For purposes of this Agreement, "Disability" shall mean that
the Executive is unable, with or without reasonable accommodation, to perform
one or more essential functions of his or her position as an employee of the
Company as the result of his or her incapacity due to physical or mental
impairment for more than 90 days (not necessarily consecutive) in any 180-day
period.
 
4. Severance Benefits Upon a Qualifying Termination.
 
(a) Qualifying Termination in Connection with a Change in Control.  If the
Executive experiences a Qualifying Termination upon or within 24 months
following a Change of Control, then the Executive shall be entitled to receive
the following severance benefits, which shall be in addition to any salary
earned and vacation accrued up to and including the date of termination, as
determined by the Company: (i) a severance payment in the amount of two
times  the sum of the Executive's annual base salary plus annual target bonus,
payable as a lump sum payment within five business days of the date the
Executive executes and returns a full waiver and release of all claims in a form
provided by the Company; and (ii) if the Executive timely elects COBRA health
insurance continuation coverage, reimbursement of COBRA premiums for up to 18
months following the date of termination.
 
(b) Qualifying Termination not in Connection with a Change in Control.  If the
Executive experiences a Qualifying Termination that is not in connection with a
Change of Control as described in Section 4(a) herein, then the Executive shall
be entitled to receive the following severance benefits, which shall be in
addition to any salary earned and vacation accrued up to and including the date
of termination, as determined by the Company: (i) a severance payment in the
amount of the Executive's annual base salary plus annual target bonus, payable
as a lump sum payment within five business days of the date the Executive
executes and returns a full waiver and release of all claims in a form provided
by the Company; and (ii) if the Executive timely elects COBRA health insurance
continuation coverage, reimbursement of COBRA premiums for up to 12 months
following the date of termination.
 
5. Termination of Executive's Employment Other than a Qualifying Termination
 
(a) Termination on Account of Executive's Disability or Death.  If the Company
terminates the Executive’s employment as a result of the Executive’s Disability
or due to the death of the Executive, then the Executive shall not be entitled
to receive any severance benefits and shall only be entitled to receive any
salary earned and vacation accrued up to and including the date of termination;
provided, however, that this provision shall not have any effect upon any rights
the Executive or his estate may have under the terms of any Company short or
long-term disability policy or life insurance policy.
 
(b) Termination for Cause or Resignation without Good Reason.  If the Executive
is terminated for Cause or resigns from employment without Good Reason, then the
Executive shall not be entitled to receive any severance benefits and shall only
be entitled to receive any salary earned and vacation accrued up to and
including the date of termination
 
6. Conditions to Severance Benefits.
 
(a) No severance benefits shall be made under Sections 4(a) and (b) unless and
until the Executive shall, in consideration of such benefits, execute a full
waiver and release of all claims in a form provided by the Company.
 
(b) The Executive acknowledges and agrees that he or she is not entitled to any
severance or change in control benefits provided under the terms of the 1997 KCI
Severance Pay Plan or any similar agreement, plan or arrangement, other than the
Company's stock option plans.
 
(c) All payment of severance benefits under this Agreement shall comply with
section 409A of the Internal Revenue Code.
 
7. Successors.
 
(a) Company’s Successors.  Any successor (or parent thereof) to the Company
(whether direct or indirect and whether by purchase, lease, merger,
consolidation, liquidation or otherwise) or to all or substantially all of the
Company’s business and/or assets shall assume the obligations under this
Agreement and agree expressly to perform the obligations under this Agreement in
the same manner and to the same extent as the Company would be required to
perform such obligations in the absence of a succession.  For all purposes under
this Agreement, the term "Company" shall include any successor (or parent
thereof) to the Company’s business and/or assets.
 
(b) Executive’s Successors.  All rights of the Executive hereunder shall inure
to the benefit of, and be enforceable by, the Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.  Executive shall have no right to assign any of his
obligations or duties under this Amended Agreement to any other person or
entity.
 
8. Notice.
 
(a) General.  Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered or when mailed by U.S. registered or certified mail, return
receipt requested and postage prepaid.  In the case of the Executive, mailed
notices shall be addressed to him at the home address which he most recently
communicated to the Company in writing.  In the case of the Company, mailed
notices shall be addressed to its corporate headquarters, and all notices shall
be directed to the attention of its General Counsel.
 
(b) Notice of Termination.  Any termination by the Company for Cause or by the
Executive for Good Reason shall be communicated by a written notice of
termination to the other party hereto.  Such notice shall indicate the specific
termination provision in this Agreement relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination under the provision so indicated.
 
9. Arbitration.  All disputes relating to or arising out of this Agreement or
otherwise in connection with the Executive's employment with, or termination
from, the Company, shall be settled by binding arbitration in accordance with
the Company's standard arbitration policy and procedures.
 
10. Miscellaneous Provisions.
 
(a) Waiver.  No provision of this Agreement shall be amended, modified, waived
or discharged unless the modification, waiver or discharge is agreed to in
writing and signed by the Executive and by an authorized officer of the Company
(other than the Executive).  No waiver by either party of any breach of, or of
compliance with, any condition or provision of this Agreement by the other party
shall be considered a waiver of any other condition or provision or of the same
condition or provision at another time.
 
(b) Choice of Law.  The validity, interpretation, construction and performance
of this Amended Agreement shall be governed by the laws of the State of Texas.
 
(c) Severability.  The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.
 
(d) Employment Taxes.  All payments made pursuant to this Agreement will be
subject to withholding of applicable income and employment taxes and other
authorized deductions.
 
(e) No Representations.  Each party acknowledges that it is not relying and has
not relied on any promise, representation or statement made by or on behalf of
the other party that is not set forth in this Amended Agreement.
 
(f) Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.
 
(g) Prior Agreements.  Except as specifically set forth on Exhibit A hereto,
this Agreement shall supersede all prior arrangements, whether written or oral,
and understandings regarding the subject matter of this Agreement.








 
[Signatures to Follow on Next Page]

 



--------------------------------------------------------------------------------








In Witness Whereof, each of the Parties has executed this Agreement, in the case
of the Company by its duly authorized officer.
 
COMPANY


Kinetic Concepts, Inc.
 

By:    /s/  Catherin M. Burzik                                 

Title:  President and Chief Executive Officer
 
Date:
 


EXECUTIVE


   /s/   TLV Kumar  
    T.L.V. Kumar
 
   Date:  03 Dec. 2007
 




